UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6729



MARCO MINUTO,

                                             Plaintiff - Appellant,

          versus


KEVIN WENDT, Warden,     Federal   Correctional
Institution at Gilmer,

                                              Defendant - Appellee.



                            No. 05-7358



MARCO MINUTO,

                                            Petitioner - Appellant,

          versus


KEVIN WENDT, Warden,     Federal   Correctional
Institution at Gilmer,

                                             Respondent - Appellee.




Appeals from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-04-87-1; CA-04-87-1-IMK)
Submitted:   February 8, 2006                 Decided:   May 26, 2006


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marco Minuto, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

            In these consolidated appeals, Marco Minuto appeals from

the district court’s orders accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition,     denying    his    Fed.     R.    Civ.     P.   60(b)   motion   for

reconsideration,        and    denying        his     subsequent     motion   for

clarification.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Minuto v. Wendt, Nos. CA-04-87-1; CA-04-87-1-IMK (N.D.

W. Va. May 3 & Aug. 8, 2005).             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                       - 3 -